NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEE KENT HEMPFLING; SUESIE KENT                 No. 17-16329
HEMPFLING,
                                                D.C. No. 2:16-cv-03213-ESW
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM**

KENT VOLKMER*; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                  Eileen S. Willett, Magistrate Judge, Presiding***

                         Submitted December 18, 2017****

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Lee Kent Hempfling and Suesie Kent Hempfling appeal pro se from the


      *
             Kent Volkmer has been substituted for his predecessor, M. Lando
Voyles, as Pinal County Attorney under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ****
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing their 42 U.S.C. § 1983 action alleging due

process violations in connection with prior state court proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under the

Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We

affirm.

      The district court properly dismissed the Hempflings’ action for lack of

subject matter jurisdiction under the Rooker-Feldman doctrine because it

constituted a prohibited “de facto appeal” of a prior state court judgment and raised

a claim that was “inextricably intertwined” with that state court judgment. See id.

at 1163-65 (discussing proper application of the Rooker-Feldman doctrine); see

also Bianchi v. Rylaarsdam, 334 F.3d 895 (9th Cir. 2003) (Rooker-Feldman

precludes adjudication where “the only redress [plaintiffs] seek is an ‘undoing’ of

the prior state-court judgment.” (internal quotation marks omitted)).

      The district court did not abuse its discretion by denying the Hempflings’

motion for reconsideration because the Hempflings failed to state any grounds

warranting relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
F.3d 1255, 1263 (9th Cir. 1993) (setting forth standard of review and grounds for

relief under Fed. R. Civ. P. 60).

                                         2                                    17-16329
      We do not consider issues raised by the Hempflings in their brief that are not

supported by argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1992).

      AFFIRMED.




                                         3                                   17-16329